United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1870
Issued: April 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 5, 2016 appellant, through counsel, filed a timely appeal from an April 25,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish knee osteoarthritis
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On June 3, 2015 appellant, then a 58-year-old pipefitter, filed an occupational disease claim
(Form CA-2) alleging that he developed knee osteoarthritis as a result of his federal employment
duties. He reported that his injury was a result of the repetitious stress from 23 years of work
servicing 430 plumbing fixtures. Appellant first became aware of his condition on March 1, 2010
and of its relationship to his employment on February 1, 2015. He did not stop work.
By development letter dated July 8, 2015, OWCP informed appellant that the evidence of
record was insufficient to support his claim. OWCP advised appellant of the type of factual and
medical evidence needed and afforded him 30 days to submit the necessary evidence.
In a June 3, 2015 e-mail correspondence, appellant’s supervisor reported that appellant
worked on 432 plumbing fixtures throughout National Capital Parks East.
In an August 13, 2015 medical report, Dr. J. Michael Joly, a Board-certified orthopedic
surgeon, reported that appellant had symptomatic moderate-to-severe right medial compartment
osteoarthritis, as well as a lesser mild-to-moderate left medial compartment osteoarthritis. He
noted that he began examining appellant on March 4, 2014 for recurrent pain localized to the
medial compartment of his right knee due to moderate-to-severe medial compartment
osteoarthritis. Dr. Joly noted that the only diagnostic testing performed were x-rays during his
initial March 2014 evaluation. He opined within a reasonable degree of medical certainty that
appellant’s wear and tear osteoarthritis of the right medial compartment, and to a lesser extent the
left medial compartment, could have resulted from employment activities over many years.
In a September 2, 2015 e-mail correspondence, appellant’s supervisor reported that
appellant’s employment duties involved repairing and replacing plumbing fixtures and water lines.
He noted that appellant was recently provided a stool and given knee pads after his physician
informed him that he could not perform his employment tasks on his knees. The supervisor noted
that appellant’s duties involved walking, bending, stooping, twisting, pushing, pulling, and lifting.
By decision dated September 8, 2015, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that a diagnosed condition was causally related to the
accepted federal employment duties.
On September 24, 2015 appellant, through counsel, requested a telephone hearing before
an OWCP hearing representative.
In support of his claim, appellant submitted medical reports dated March 4, 2014 through
September 29, 2015 from Dr. Joly documenting treatment for his knee condition. In a March 4,
2014 report, Dr. Joly reported that appellant developed insidious onset of bilateral knee pain due
to osteoarthritis. He noted a prior right-sided arthroscopic surgery several years ago which was
minimally effective. X-rays taken on that date revealed moderate-to-severe right medial
2

compartment osteoarthritis and mild-to-moderate left medial compartment osteoarthritis. In a
May 19, 2015 medical report, Dr. Joly reported reviewing appellant’s job description, noting that
he worked as a pipefitter and had performed a lot of plumbing work. He reported that his recurrent
severe right knee pain due to medial compartment osteoarthritis could be a workplace injury.
Dr. Joly’s remaining medical reports documented physical examination findings and hyaluronic
injection treatments administered to the right knee.
By letter dated April 12, 2016, counsel noted submission of a March 29, 2016 medical
report from Dr. Evan Crain, a Board-certified orthopedic surgeon, in support of his occupational
disease claim.
In a March 29, 2016 narrative report, Dr. Crain reported that he initially evaluated appellant
on December 16, 2015 for bilateral knee pain. He reported that appellant had worked for over 23
years, initially as a plumber and later as a pipefitter. Dr. Crain noted that appellant’s work required
frequent squatting, kneeling, bending, and working on his knees on a regular basis. He reported
that appellant personally serviced 430 plumbing fixtures over the course of 23 years that involved
toilets, sinks, and fountains which required him to be on his knees. Dr. Crain discussed appellant’s
x-rays which revealed progressive deterioration of the medial compartment in both knees as a
result of his employment activities over the years. He noted that appellant’s bilateral knee pain
was aggravated by his work activities over the past 23 years which caused further deterioration of
his knees and the increase in symptomatology. Dr. Crain opined that, as a result of his employment
duties which entailed repetitive bending, squatting, and kneeling, appellant developed a meniscus
tear of the right knee that led to the arthroscopy, which further caused deterioration of the medial
joint space that had now collapsed to bone-on-bone contact. Based on these ﬁndings, he reported
a direct causal relationship to appellant’s symptomatology as it related to his work activities, noting
that these activities caused an exacerbation of his symptomatology and continued to do so on a
daily basis.
A hearing was held on May 16, 2016 before an OWCP hearing representative. Appellant
testified in support of his occupational disease claim, treatment pertaining to his injury, and prior
right knee surgery. Counsel noted that he would attempt to obtain appellant’s prior medical records
related to his right knee surgery. The record was held open for 30 days. No additional evidence
was received.
By decision dated July 28, 2016, an OWCP hearing representative affirmed the
September 8, 2015 decision, finding that the medical evidence of record failed to establish that
appellant’s diagnosed condition was causally related to his accepted federal employment duties.
The hearing representative noted that appellant’s physicians were relying on his self-reported
history with no medical records to support his preexisting condition.
On October 31, 2016 appellant, through counsel, requested reconsideration of the July 28,
2016 hearing representative’s decision. Along with the request, counsel submitted an April 3,
2013 operative report, as well as medical reports from 2012 through 2015 in support of appellant’s
claim.
In an April 3, 2013 operative report, Dr. Ricardo O. Pyfrom, a Board-certified orthopedic
surgeon, provided operative findings pertaining to a right knee torn medial meniscus and

3

chondromalacia arthroscopy. In progress noted dated November 27, 2012 through May 17, 2013,
he discussed appellant’s bilateral knee treatment. Physical therapy notes from Sports Pro Physical
Therapy were also submitted.
By decision dated November 17, 2016, OWCP denied modification of the July 28, 2016
decision, finding that the medical evidence of record failed to establish that appellant’s diagnosed
condition was causally related to the accepted factors of his federal employment.
On January 19, 2017 appellant, through counsel, again requested reconsideration and
submitted a January 9, 2017 medical report from Dr. Crain in support of appellant’s claim.
In the January 9, 2017 medical report, Dr. Crain noted submission of his prior March 29,
2016 report which summarized his findings and reviewed appellant’s work activities. He opined
that appellant experienced bilateral, right greater than left, knee pain aggravated by his work
activities, which he had performed over a 23-year time frame. Dr. Crain also opined that those
specific work activities caused further deterioration of his knees and an increase in his
symptomatology. He reported that appellant had undergone a previous right knee arthroscopy for
a tear of his medial meniscus. Dr. Crain explained that the tearing of the meniscus caused further
deterioration of the knee joint to the extent that appellant had loss of shock absorber on the medial
side. He noted an exacerbation and worsening of appellant’s symptoms.
Dr. Crain noted that he reviewed appellant’s prior medical reports which documented knee
pain as far back as 2012. Appellant was initially evaluated by Dr. Pyfrom on November 27, 2012
due to complaints of right knee pain for several years. He was also hit by a car in the right knee
30 years ago. Appellant had previously been diagnosed with arthritis and wore knee braces. A
prior MRI scan reviewed was suggestive of a medial meniscus tear and arthroscopic surgery was
recommended. On April 3, 2013 appellant underwent surgery which revealed a large complex tear
of the medial meniscus. Surgery further revealed degenerative changes of the medial femoral
condyle grade III and medial tibial plateau grade IV, as well as a chronically torn anterior cruciate
ligament and chondromalacia grade III of the patella. A partial medial meniscectomy and
chondroplasty were performed. Dr. Crain reported that appellant returned to work approximately
four weeks following his surgery. In 2014, he began treatment with Dr. Joly who administered
multiple injections and provided him with a knee brace. Dr. Crain reported that he initially
evaluated appellant in December 2015.
Dr. Crain noted that after review of the subsequently provided medical records, there was
no change in his opinion in regard to appellant’s condition. The medical history reflected that,
following his April 3, 2013 surgery, appellant did not develop a distinct injury, but rather a
progressive increase in knee pain which he attributed to his work activities. After having reviewed
the nature of his employment, job description, and self-reported work activities, Dr. Crain opined
that appellant’s employment duties aggravated an underlying degenerative condition. He reported
that, if appellant were in a different job that did not require those employment activities required
of him, he would not experience the symptoms necessitating his current treatment. Dr. Crain
concluded that appellant developed further deterioration of his knees and an increase in
symptomatology related to his work activities. The need for treatment was, therefore, related to
his work activities.

4

By decision dated April 25, 2017, OWCP denied modification of its November 17, 2016
decision, finding that the medical evidence of record failed to establish that appellant’s diagnosed
condition was causally related to his accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.5 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.7 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

5

determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
The Board finds that the medical evidence of record is insufficient to establish that
appellant developed knee osteoarthritis causally related to the accepted factors of his federal
employment as a pipefitter.
In support of his claim, appellant submitted medical reports dated March 4, 2014 through
September 29, 2015 from Dr. Joly documenting the treatment of his right knee. Dr. Joly provided
a diagnosis of moderate-to-severe right medial compartment osteoarthritis. He opined that
appellant’s medial compartment osteoarthritis could have resulted from his employment activities
over many years.
The Board notes that Dr. Joly’s opinion on causation is highly speculative as he notes that
appellant’s employment duties could aggravate his condition without a firm conclusion that these
duties did in fact cause or aggravate his injury.9 To be of probative value, a physician’s opinion
on causal relationship should be one of reasonable medical certainty.10 While the physician noted
that appellant worked as a pipefitter and performed a lot of plumbing work, he failed to discuss
appellant’s repetitive employment duties or explain how these movements would have caused or
contributed to his diagnosed condition. Furthermore, Dr. Joly noted appellant’s right knee
arthroscopy yet failed to provide a detailed medical history to gain any understanding of his
preexisting condition or prior injuries. He never addressed what caused the underlying condition
nor did he discuss whether his preexisting injury had progressed beyond what might be expected
from the natural progression of that condition.11 A well-rationalized opinion is particularly
warranted when there is a history of preexisting condition.12 As such, Dr. Joly’s reports lack the
specificity and detail needed to establish that appellant’s injuries are a result of a work-related
occupational exposure.13
In medical reports dated March 29, 2016 and January 9, 2017, Dr. Crain described
appellant’s employment duties as a pipefitter over the course of 23 years which entailed frequent
squatting, kneeling, bending, and working on his knees. He opined that as a result of appellant’s
employment duties which entailed repetitive bending, squatting, and kneeling, he developed a
meniscus tear of the right knee that led to his right knee arthroscopy, leading to further
deterioration of the medial joint space that had currently collapsed to bone-on-bone contact.

8

James Mack, 43 ECAB 321 (1991).

9

See Michael R. Shaffer, 55 ECAB 339 (2004).

10

See Beverly R. Jones, 55 ECAB 411 (2004).

11

R.E., Docket No. 14-0868 (issued September 24, 2014).

12

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

13

P.O., Docket No. 14-1675 (issued December 3, 2015); S.R., Docket No. 12-1098 (issued September 19, 2012).

6

The Board finds that the opinion of Dr. Crain is not well rationalized. The Board notes
that the record reflects that appellant had a preexisting right knee meniscus tear which resulted in
arthroscopy on April 3, 2013. Dr. Crain opined that appellant’s repetitive employment duties
caused his underlying right knee meniscus tear. While Dr. Crain reviewed and discussed
appellant’s prior medical history, he failed to provide any explanation pertaining to the mechanism
of injury to establish that the initial right knee meniscus tear was work related. His statement that
tearing of the meniscus caused further deterioration of the knee joint to the extent that appellant
had loss of shock absorber on the medial side is insufficient. Without explaining how
physiologically the movements involved in appellant’s employment duties caused or contributed
to the tearing of the meniscus, his diagnosed condition, his opinion on causal relationship is
equivocal in nature and of limited probative value.14
Dr. Crain did not explain whether appellant’s preexisting injury had progressed beyond
what might be expected from the natural progression of that condition.15 It is unclear if appellant’s
injury was caused or aggravated by his occupational employment duties, a result of a preexisting
condition, or due to degenerative changes. The Board has held that medical reports without
adequate rationale on causal relationship are of diminished probative value and do not meet an
employee’s burden of proof.16
The remaining medical evidence of record is also insufficient to establish appellant’s
occupational disease claim. Dr. Pyfrom’s medical reports dated November 27, 2012 through
May 17, 2013 document treatment for a preexisting right torn medial meniscus and
chondromalacia and April 3, 2013 arthroscopy. While the reports reflect that appellant sought
medical treatment stemming back to 2012 for his right knee injury, Dr. Pyfrom failed to discuss
appellant’s employment duties and provided no opinion regarding the cause of his injury.17 The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.18
The Sports Pro Physical Therapy notes documenting treatment for his right knee are also
insufficient to establish his claim. Physical therapists are not physicians as defined under FECA,
their opinions are of no probative value.19

14

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
15

Supra note 11.

16

S.R., supra note 13.

17

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

18

Id.

19

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005). See also J.A., Docket No. 17-0119 (issued
July 11, 2017). A physical therapist is not a physician under FECA.

7

The Board notes that there is no requirement that the federal employment be the only cause
of appellant’s injury. An employee is not required to prove that occupational factors are the sole
cause of his claimed condition. If work-related exposures caused, aggravated, or accelerated
appellant’s condition, he is entitled to compensation.20 However, an award of compensation may
not be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.21 Appellant’s honest belief that his occupational employment duties caused his medical
injury is not in question,22 but that belief, however sincerely held, does not constitute the medical
evidence necessary to establish causal relationship.23
The evidence of record lacks rationalized medical evidence establishing a causal
relationship between appellant’s federal employment duties as a pipefitter and his diagnosed knee
osteoarthritis. Thus, appellant has failed to meet his burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a knee
osteoarthritis causally related to the accepted factors of his federal employment.

20

See Beth P. Chaput, 37 ECAB 158, 161 (1985); S.S., Docket No. 08-2386 (issued June 5, 2008).

21

D.D., 57 ECAB 734 (2006).

22

See M.C., Docket No. 17-1579 (issued November 28, 2017).

23

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 11, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

